NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ZIRCON CORPORATION,
Plaintiff-Appellant, `
V.
STANLEY BLACK & DECKER, INC. (FORMERLY
THE STANLEY WORKS),
Defendant-Appellee. -
2010-1405
Appeal from the United States Dist1'ict Court for the
Northern District of California in case no. 09-CV-0042,
Magistrate Judge Elizabeth D. LaPorte.
ON MOTION
‘ ORDER
Upon consideration of the motion to reform the official
caption,
IT ls 0RDERED THAT:
The motion is granted. The revised official caption is
reflected above

z1RooN v. sTANLEY 2
FoR THE CoURT
 ll 7  /sf Jan Horbaly
Date J an Horbaly
Clerk
ocr Clark S. Stone, Esq.
Bryan P. Collins, Esq.
3 rs o
2° “»=¢2s2ss*frt@.@'.~?.:“
HAR 0 7 2011
-1Aummv
ama